DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-12, and 14-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record determined from an Examiner’s search is Bazakos et al. (US 20060102843 A1) (hereinafter Bazakos).  As cited in the prior actions, Bazakos discloses segmentation of an image as being between a person and a background through the use of a co-registration scheme for plural cameras or imaging arrays.  A visible sensing array of cameras and an infrared sensor are both accommodated – first and second visible images and first and second infrared images are obtained.  A difference intensity is determined on a pixel-by-pixel basis between input visible images from a single or multiple-band camera array, and this difference intensity is compared against a threshold value.
Additional prior art of record Gope et al. (US 20080181507 A1) (hereinafter Gope) discloses that the determination of whether a pixel is part of the background or foreground may be based on a combination of different features such as luminance, chrominance, gradient, edge, and texture.  If these different features are combined, the combination may be formed by taking a weighted sum in which an appropriate weighting factor for each are assigned to each feature.  Despite Gope’s contextual relevance, Gope describes that weights can be applied to features of an image and the value of the weighted features are combined to determine if a pixel is foreground or background.  Gope fails to describe that the weighted values are from different images, and that the weighted values from the different images are combined.

However, the cited prior art fails to teach or render obvious the following combination of elements of independent claims 1, 11, and 17: “for each pixel in the second RGB image, compute a first value comprising a difference between the second RGB image and a corresponding pixel in the first RGB image; for each pixel in the second IR image, compute a second value comprising a difference between the second IR image and a corresponding pixel in the first IR image; produce a first weighted value and a second weighted value by applying a first weight to the first value and a second weight to the second value, respectively; combine the first weighted value and the second weighted value to determine for each element of the scene, whether a particular element is a foreground or background element.”

Thus, Applicant’s amendments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. The cited prior art found as a result of an exhaustive search cannot reasonably be combined to arrive at the level of specificity of the instant claim language. Therefore, the various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements that make them allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799. The examiner can normally be reached Monday - Friday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK E DEMOSKY/Primary Examiner, Art Unit 2486